DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 8/22/2022, which has been entered and made of record. Claim 19 has been amended, claims 2, 3, 5 and 18 have been canceled, and claims 23-25 have been added herein. Hence, claims 1, 4, 6-17 and 19-25 are currently pending.
The non-statuary double patenting rejections are maintained even with the amendments. For additional information, see the interview summary attached with this office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-17, 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,832,286. 
Table: 1
Mapping of contending claims in the patent that contains double patenting issues.
Current Application (17/090405)
Patent (10,832,286)
1
1
4
2
6
3
7
4
8
1
9
5
10
6
11
7
12
8
13
9
14
10
15
11
16
12
17
13
19
14
20
14
21
7
22
14
23
14
24
2
25
3


Table: 2
Current Application (17/090405)
Patent (10,832,286)
Claim 1, A computerized method of providing a customer incentive to leave a first commercial location and to arrive at a second commercial location, the method comprising: 

receiving a definition of a first geographic area including the first commercial location and a second geographic area including the second commercial location by a computer system and storing the first geographic area and the second geographic area in a memory; 


determining a location of a mobile device in the possession of the customer; and 

if the mobile device is determined to have come to rest at a location within the first geographic area for a first predetermined time period, then sending to the mobile device an incentive message for the customer to leave the location and go to the second commercial location, 

displaying the incentive message on the mobile device; and 
if after displaying the incentive message on the mobile device, the mobile device is determined to be at a location within the second geographic area within a second predetermined time period, then sending to the mobile device a voucher for a merchant located at the second commercial location.
Claim 1.  A computerized method of providing a customer incentive to leave a first commercial location and to arrive at a second commercial location, the method comprising: 
….
receiving a definition of a first geographic area including the first commercial location and a second geographic area including the second commercial location by a computer system and storing the first geographic area and the second geographic area in a memory, ….

determining a location of a mobile device in the possession of the customer; 

if the mobile device is determined to have come to rest at a location within the first geographic area for a first predetermined time period, then sending to the mobile device an incentive message for the customer to leave the location and go to the second commercial location; 
displaying the incentive message on the mobile device; 
if after displaying the incentive message on the mobile device, the mobile device is determined to be at a location within the second geographic area within a second predetermined time period, then sending to the mobile device a voucher for a merchant located at the second commercial location.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 1 of current application is an obvious variant of claim 1 of the patent 10,832,286.
The same logic applies to Claims 4, 6-17, 19-25. They are rejected for obviousness type double patenting under claims 1-14 of the patent 10,832,286.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation " the definition of the first and second geographic areas".  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611